FILED
                           NOT FOR PUBLICATION
                                                                            OCT 24 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: ALLANA BARONI,                            No.   18-55514

          Debtor,                                D.C. No. 2:17-cv-07947-SVW
______________________________

ALLANA BARONI,                                   MEMORANDUM*

              Appellant,

 v.

CIT BANK N.A., FKA One West Bank,
FSB, FKA One West Bank, NA,

              Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted October 22, 2019**
                               Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: CALLAHAN and OWENS, Circuit Judges, and RESTANI,*** Judge.

      After the Bankruptcy Court (BC) granted summary judgment for One West

Bank (OWB) on Allana Baroni’s challenge to OWB’s claim under a promissory

note, Baroni appealed from the BC’s award of attorneys’ fees to OWB. The

district court affirmed, and Baroni appealed to our court. Baroni challenges only

the amount of the fees awarded ($538,323), asserting that OWB did not provide the

BC with sufficient detail to support the award.

      “We review decisions of the bankruptcy court independently without

deference to the district court’s determination.” Higgins v. Vortex Fishing Sys.,

Inc., 379 F.3d 701, 705 (9th Cir. 2004) (citation omitted). We review a bankruptcy

court’s award of attorneys’ fees for abuse of discretion. Ibrahim v. U.S. Dep’t of

Homeland Security, 912 F.3d 1147, 1166 (9th Cir. 2019) (en banc). A decision is

an abuse of discretion if it is based on an erroneous conclusion of law or if the

record contains no evidence on which it rationally could have been based. Stanger

v. China Elec. Motor, Inc., 812 F.3d 734, 738 (9th Cir. 2016) (per curiam).

      Baroni has not shouldered her burden of showing that the BC’s award of

attorneys’ fees was an abuse of discretion or inadequate to allow appellate review.



      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
                                           2
Baroni does not allege that the BC based its decision on an erroneous conclusion of

law. Rather, she asserts that OWB failed to present the BC with sufficient

evidence to support its application for attorneys’ fees. However, the BC devoted

seven pages of its decision to addressing the reasonableness of the fee and

concluded that the declaration filed under seal was sufficiently detailed to establish

the reasonableness of the services rendered. The BC considered Baroni’s

objections to the amount of attorneys’ fees requested by OWB. It disallowed

$82,006 in fees, which reduced the award to $538,323, and determined that OWB

had “suffered considerable legal expense as a result of [Baroni’s] aggressive

litigation tactics,” which were unsuccessful and included three frivolous appeals.

      The conclusory allegations in Baroni’s brief fail to specifically challenge the

BC’s determination that the billing records and declaration adequately supported

the award. The district court’s affirmance of the BC’s award of attorneys’ fees is

AFFIRMED.




                                           3